DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caleb Mickey on June 21, 2022.
The application has been amended as follows: 

1. (Currently Amended) An apparel thermo-regulatory system comprising:
an apparel item formed from a flexible material, the apparel item having an outer-facing surface and an inner-facing surface; 
a dimensionally stable frame having a first surface and a second surface opposite the first surface, the dimensionally stable frame comprising at least one aperture, the first surface of the dimensionally stable frame affixed to the outer- facing surface of the apparel item at a predetermined location such that the apparel item at least partially covers the at least one aperture of the dimensionally stable frame; 
an absorbent material applied to the second surface of the dimensionally stable frame, the absorbent material having at least one absorbent material aperture axially aligned with the at least one aperture of the dimensionally stable frame; and 
a thermoelectric module having a first surface and a second surface opposite the first surface, the first surface of the thermoelectric module positioned adjacent to the inner-facing surface of the apparel item and releaseably positioned within the at least one aperture of the dimensionally stable frame and the at least one absorbent material aperture of the absorbent material 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732        

/ALISSA L HOEY/Primary Examiner, Art Unit 3732